OPINION HUDSON, Justice. At issue is whether the chemical 1,1-difluoroethane (DFE) is a hazardous substance under Minn. Stat. § 169A.03, subd. 9 (2016). On three occasions, appellant Chantel Lynn Carson was arrested on suspicion of driving while impaired (DWI), and an analysis of her blood showed the presence of DFE. Carson was convicted of three counts of third-degree DWI for operating a motor vehicle while under the influence of a hazardous substance. The court of appeals affirmed her convictions. We hold that DFE is not a hazardous substance under Minn. Stat. § 169A.03, subd. 9, because it is not “listed as a hazardous substance in” Minn. R. ch. 5206 (2015). We therefore reverse the decision of the court of appeals. FACTS The facts are not in dispute. On November 16, 2014, officers responded to a call that a driver at a drive-thru of a restaurant appeared to be intoxicated. Officers found Carson parked at the drive-thru and passed out with a can of Dust-Off between her right arm and body.1 Dust-Off is a refrigerant-based propellant used for cleaning electronic equipment. One week later, officers found Carson slumped over the center console of her running car. She responded after several attempts to wake her. Carson’s eyes were “watery and bloodshot,” and her face was “sweaty and pale.” She was “lethargic”; her “speech was slurred”; and her left hand involuntarily twitched. The police found three cans of Dust-Off in the car. Several months later, officers received three reports over the course of 2 hours describing a slumped driver at different locations. Each report gave the same description of the car, and one report indicated that, when being driven, the car was swerving. Officers eventually spotted the car in a parking lot and found Carson slouching in the driver’s seat. Carson did not initially respond to the officer knocking on the window. When she finally responded, her eyes were “bloodshot and watery.” The officer found five cans of Dust-Off in the car. On each of these three occasions, Carson was placed under arrest on suspicion of DWI. The police obtained blood samples from Carson on the first two occasions, and a urine sample on the third occasion. Subsequent analysis revealed the presence of DFE and clonazepam. In three separate cases, respondent State of Minnesota charged Carson with two counts of third-degree DWI, Minn. Stat. §§ 169A.20, subd. l(2)-(3), 169A.26 (2016) — one for operating a motor vehicle while under the influence of a hazardous substance and one for operating a motor vehicle while under the influence of a controlled substance. Carson filed a motion to dismiss the hazardous-substance DWI charges because she claimed, in part, that there was insufficient evidence that she was under the influence of a “hazardous substance” as defined in Minn. Stat. § 169A.03, subd. 9. During a contested omnibus hearing, a forensic scientist testified that DFE is “a propellant commonly seen in cans ... usually found in products used to clean keyboards on computers.” The scientist explained: [DFE] is commonly seen in a product called Dust-Off. It is commonly abused as an inhalant simply because it is easy to obtain and you don’t need to be a particular age to acquire it or purchase it, and it will produce a pretty rapid high, as well. [[Image here]] The abuse comes from inhaling, whether it be through a small tube ... or ... a bag that is held over the nose and mouth of the person.... [[Image here]] It is flammable.... [T]he can is under pressure so there is a hazard.... [[Image here]] If it is inhaled ... it can [cause injury]. The district court found that the characteristics of DFE made it a hazardous substance under the DWI statutes arjd denied Carson’s motion to dismiss. Carson then waived her right to a jury trial and other trial rights, and the parties agreed to a stipulated-facts trial under Minn. R. Crim. P. 26.01, subd. 4, on the hazardous-substance DWI counts. The State agreed to dismiss the controlled-substance DWI counts. The district court found Carson guilty of three counts of third-degree DWI. The court of appeals affirmed Carson’s convictions, holding that DFE is a hazardous substance under the DWI statutes. State v. Carson, 884 N.W.2d 917, 922 (Minn. App. 2016). The court of appeals reasoned that DFE is a hazardous substance under the DWI statutes because it fits the definition of a hazardous substance under Minn. R. 5206.0100, subp. 7(B). Carson, 884 N.W.2d at 920-21. We granted Carson’s petition for review. ANALYSIS  At issue is whether DFE is a hazardous substance under the definition provided in Minn. Stat. § 169A.03, subd. 9, We review statutory interpretation questions de novo. Christianson v. Henke, 831 N.W.2d 532, 535 (Minn. 2013). In Minnesota, it is a crime to drive, operate, or be in physical control of a motor vehicle while “the person is knowingly under the influence of a hazardous substance that affects the nervous system, brain, or muscles of the person so as to substantially impair the person’s ability to drive or operate the motor vehicle.” Minn. Stat. § 169A.20, subd. 1(3) (emphasis addéd). Hazardous substance, in turn, is defined as “any chemical or chemical compound that is listed as a hazardous substance in rules adopted under chapter 182 (occupational safety and health).” Minn. Stat. § 169A.03, subd. 9 (emphasis added). The Commissioner of Labor and Industry promulgated the occupational safety and health rules in Minn. R. ch. 5206 in accordance with Minn. Stat. ch. 182 (2016). See Minn. Stat. § 182.655. These rules define “hazardous substance” to include the following: “Hazardous substance” means a chemical or substance, or mixture of chemicals or substances, which: [[Image here]] B. is either toxic or highly toxic, an irritant, corrosive, a strong oxidizer, a strong sensitizer, combustible, either flammable or extremely flammable, dangerously reactive, pyrophoric, pressure-generating, a compressed gas, a carcinogen, a teratogen, a mutagen, a reproductive toxic agent, or that otherwise, according to generally accepted documented medical or scientific evidence, may cause substantial acute or chronic personal injury or illness during or as a direct result of any customary or reasonably foreseeable , accidental or inten- tional exposure to the chemical or substance; .... Minn. R. 5206.0100, subp. 7(B).2  Chapter 5206 contains a specific rule on hazardous, substances, which includes a “[l]ist of hazardous substances” in alphabetical order. See Minn. R. 5206.0400, subp. 5. Rule 5206.0400 also states: “The hazardous substance list includes the majority of hazardous substances that will be encountered in Minnesota; it does not include all'hazardous substances and'mil not always be current.” Id., subp. 1 (emphasis added). ' To determine what it means for a chemical or chemical compound to be “listed as a hazardous substance in rules adopted under chapter 182,” Minn. Stat. § 169A.03, subd. 9 (emphasis added), the parties point to different portions of Minn. R. ch. 5206, the rules adopted under chapter 182. Carson contends that Minn. R. 5206.0400, subp. 5, is the only list of hazardous substances in the applicable rules, and that this list does not include DFÉ. The State argues that Minn. R. 5206.0400 acknowledges that the list of hazardous substances in. subpart 5 of the rule is “illustrative” and “does not include all hazardous substances.” As a result, the State contends that Minn. R. 5206.0100, subp. 7(B), contains “a list of characteristics which, if possessed, would make a chemical or substance or a mixture ... a hazardous substance.” According to the State, DFE meets the definition of a hazardous substance under Minn. Stat. § 169A.03, subd. 9, because it “possesses a number of characteristics listed under Minn. R. 5206.0100, subp. 7(B).” Nothing in Minn. Stat. § 169A.03, subd. 9 tells us what it means “to be listed,” so we look to dictionary definitions to determine the plain meaning of words. Larson v. Nw. Mut. Life Ins. Co., 855 N.W.2d 293, 301 (Minn. 2014). Used in the context of Minn. Stat. § 169A.03, subd. 9, to be “listed” means to be included or incorporated in a list, and a “list” is a series or number of connected names, words, or other items written or printed one after another. E.g., The American Heritage Dictionary of the English Language 1024 (5th ed. 2011) (defining the verb “list” as “[t]o make a list of; itemized” and a “list” as a “series of names, words, or other items written, printed, or imagined one after the other”); New Oxford American Dictionary 1019 (3d ed. 2010) (defining the verb “list” as “to make a list of’ or to “include or enter in a list” and a “list” as “a number of connected items or names written or printed consecutively, typically one below the other”); Webster’s Third New International Dictionary 1320 (2002) (defining “listed” as “incorporated in a list” and a “list” as “a simple series of words or numerals” or an “index, catalog, checklist”). Minnesota Rule 5206.0400, subp. 5, is, without dispute, a list of hazardous substances “in rules adopted under chapter 182.” Minn. Stat. § 169A.03, subd. 9.  The State argues that Minn. R. 5206.0100, subp. 7(B), the definitions section of Minn. R. ch. 5206, also contains a “list” describing the relevant characteristics of hazardous substances. We disagree. In interpreting- a particular statutory provision, wé read the provision “in context with other provisions of the same statute.” ILHC of Eagan, LLC v. Cty. of Dakota, 693 N.W.2d 412, 419 (Minn. 2005). When Minn. Stat. § 169A.03 (2016), the definitions section of the DWI statutes, adopts the definition of a term from another source, it uses the phrase “has the meaning given.” Id., subd. 6 (stating that a term “has the meaning given in section 152.01, subdivision 4”); id., subd. 13 (stating that a term “has the meaning given in section 86B.005, subdivision 9”); id., subds. 7, 10, 17, 19, 23-24, 25 (stating that various terms “ha[ve] the meaning given” in various subdivisions of “section 169.011”). By using the word “listed” instead of the phrase “has the meaning given,”' subdivision 9 of section 169A.03 cannot be referring to the definition of a hazardous substance found in Minn. R. 5206.0100.3  The State and the dissent further argue that the Legislature intended subdivision 9 of, section 169A.03 to encompass not only all • the hazardous substances listed in Minn. R. 5206.0400, subp. 5, but also apy chemical that would be defined as a hazardous substance by Minn. R. 5206.0100, subp. 7(B). According to the dissent, the definition of hazardous, substance in Minn. R. 5206.0100, subp. 7(B), amounts to a list because it “is a list, of characteristics, any one of which makes-a substance hazardous.” A list and a definition are not the same thing. Compare New Oxford American Dictionary 1019 (defining a “list” as “a number of connected items or names written or printed consecutively, typically one below the other”) with id. at 455 (defining a “definition” as “a statement of the exact meaning of a word”). If the Legislature had wanted to criminalize the operation of a motor vehicle while knowingly under the influence of any substance that meets the definition of a hazardous substance for purposes of the occupational safety and health rules, it knew how to do so and could have done so explicitly by using a phrase like “has the meaning given.” The statutory language plainly demonstrates that the types of hazardous substances that can give rise to a driving-while-impaired conviction are limited to those substances specifically listed in Minn. R. 5206.0400, subp. 5. We acknowledge that based on our holding today, a driver dangerously intoxicated by DFE is not criminally liable under the plain language of the current DWI statutes. The dissent argues that the Legislature could not have intended this outcome. In other words, the dissent concludes that the Legislature could not have intended to criminalize the operation of a motor vehicle while the driver is knowingly under the influence of only those chemical compounds that are explicitly listed as hazardous substances under the occupational health and safety rules. But “[tjhis public policy concern should be directed to the Legislature because we must read this state’s laws as they are, not as some argue they should be.” Axelberg v. Comm’r of Pub. Safety, 848 N.W.2d 206, 212 (Minn. 2014) (citing In re Estate of Karger, 253 Minn. 542, 93 N.W.2d 137, 142 (1958) (“What the law ought to be is for the [Legislature.”)), superseded by statute, Minn. Stat. 169A.53, subd. 3(b)(11) (2016). CONCLUSION For the foregoing reasons, we reverse the decision of the court of appeals and remand the case to the district court for further proceedings consistent with this opinion. Reversed. Dissenting, McKeig, J.  . The police used different terms to refer to the cans of compressed air found in Carson’s car on each occasion. We refer to the cans as Dust-Off for consistency.   . Minnesota Rule 5206.0100, subp. 7, contains two other definitions of hazardous substance, Minn, R. 5206.0100, subp. 7(A) (defining hazardous substance as a chemical, substance, or mixture that is regulated under the Code of Federal Regulations); id., subp. 7(C) (defining hazardous substance as a chemical, substance, or mixture that the Commissioner of Labor and Industry has determined “presentís] a significant risk to workerhealth and safety or imminent danger of death or serious physical harm to an employee as a result of foreseeable use, handling, accidental spill, exposure, ór Contamination”). It is undisputed that DFE does not fit under either of those definitions.   . The dissent alleges that our holding mistakenly relies on the phrase "has the meaning given,” because “each time section 169A.03 uses the phrase 'has the meaning given,’ it refers to a definition contained in a statute,” rather than — as the case here — a definition "in rules adopted under chapter 182.'\ This, however, is a distinction without a difference. The Legislature has used the phrase "has the meaning given” when it intends to adopt a definition from another source and apply it to a statute in Minn. Stat. ch. 169A. The fact that the source of the definition is a statute, and not a rule, does not matter in determining whether the Legislature intended “has the meaning given” and "listed” to have the same meaning.